***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCAP-XX-XXXXXXX
                                                              18-NOV-2019
                                                              07:54 AM




           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                                ---o0o---


                          HERMINA M. MORITA,
                   Petitioner/Plaintiff-Appellant,

                                    vs.

                 THOMAS GORAK and STATE OF HAWAII,
                 Respondents/Defendants-Appellees.


                            SCAP-XX-XXXXXXX

       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
              (CAAP-XX-XXXXXXX; S.P. NO. 16-1-0251)

                           NOVEMBER 18, 2019

           NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.,
                WITH RECKTENWALD, C.J., DISSENTING

                OPINION OF THE COURT BY POLLACK, J.

          In accordance with the structure of our political

system, the appointment of many government officials is a shared

responsibility of the executive and legislative branches.             The

governor is entitled to choose a nominee for such positions, but

the nominee typically may not take office until the senate has
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


voted to confirm the individual, thus ensuring the appointment

is generally agreeable to both elected branches.

          Balanced against these political considerations are

the practical realities of ensuring the day-to-day operations of

public institutions.     Governmental agencies may experience

difficulties fulfilling their duties when offices that are

necessary for their administrative functioning are left vacant.

To protect against disruption, the Hawai‘i Constitution permits

the governor to make interim appointments to offices that

require senate confirmation when a vacancy arises and the senate

is not in session.    Additionally, the legislature has

statutorily provided for certain office holders to continue

their service as a “holdover” official following the expiration

of their term, remaining in office until their successor is

appointed.

          This case presents a question as to the interaction of

these provisions: is the governor entitled to make an interim

appointment when the term of an official who is statutorily

permitted to holdover expires and the senate is not in session?

Because there is no indication in the language or the

legislative history of the holdover statutes to limit the

governor’s authority to make interim appointments and the

statutes would be constitutionally suspect if the legislature

intended to achieve such an outcome, we conclude that the

                                     2
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


governor is permitted to make an interim appointment under these

circumstances.

                               I. BACKGROUND

                                  A. Facts

            The facts in this case are undisputed.1         Prior to June

30, 2016, the Hawaii Public Utilities Commission (PUC) was

composed of three commissioners: Randall Iwase, Lorraine Akiba,

and Michael Champley.      Champley’s term as commissioner was

scheduled to expire on June 30, 2016.          The 2016 legislative

session ended on May 5, 2016, without Governor David Ige

submitting a nomination for a new commissioner to replace

Champley to the Senate for confirmation.

            On June 21, 2016, Governor Ige sent Champley a letter

informing him of the imminent expiration of his term and

thanking him for his service.        Champley responded in a letter

dated June 28, 2016, stating that he intended to continue to

serve as a “holdover” commissioner until his successor was

appointed and confirmed by the senate pursuant to Hawai‘i Revised

Statutes (HRS) § 269-2(a) (2007).         Nevertheless, Governor Ige

announced the following day that he intended to exercise the

governor’s constitutional authority to temporarily fill


     1
            After the filing of the Complaint, the parties filed Joint
Stipulated Facts, which detail the events leading to the current suit.




                                      3
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


vacancies that occur while the senate is in recess to appoint

Thomas Gorak to replace Champley following the expiration of

Champley’s term.    Gorak was sworn in as commissioner on an

interim basis on July 1, 2016.

                     B. Circuit Court Proceedings

           On July 15, 2016, Hermina Morita, a member of a public

utility cooperative that is regulated by the PUC, filed a

complaint and quo warranto petition (Complaint) against Gorak

and the State of Hawaii in the Circuit Court of the First

Circuit (circuit court).2      The Complaint alleged that since Gorak

was sworn in, he had wrongfully occupied the office of the

commissioner of the PUC because Champley was still the lawful

officeholder until his successor was confirmed by the senate.

Quoting HRS § 269-2, the Complaint stated that “[e]ach member

[of the PUC] shall hold office until the member’s successor is

appointed and qualified.”      The Complaint pointed to language

included in a 1980 Hawaii Attorney General Opinion to argue that

no vacancy exists at the expiration of an incumbent’s term when

a statute allows the incumbent to continue in office until a

successor is appointed.      (Citing Op. Att’y Gen. No. 80-4

(1980).)   Thus, the Complaint alleged, because no vacancy


     2
           The Honorable Edwin C. Nacino presided.




                                     4
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


existed, the interim appointment power of the governor was not

implicated.    (Citing Op. Att’y Gen No. 80-4, at 2.)

            The Complaint contained four counts of relief, though

only two are relevant in this appeal.3         Count I sought an order

pursuant to HRS § 659-6 (2016)4, the quo warranto statute,

declaring that Gorak did not properly hold the office of PUC

commissioner and prohibiting him from further performing any of

the post’s official duties.5       Count III sought a declaratory

judgment as to whether Gorak lawfully held the office of PUC

commissioner.

            The State and Gorak (collectively, Gorak) filed a

joint Answer denying that Gorak wrongfully occupied or usurped

the office of PUC commissioner and that Champley was the lawful



     3
            The parties stipulated to the dismissal of Count II (“Common Law
Quo Warranto” against Gorak) and Count IV (“Private Attorney General
Doctrine” against the State) of the Complaint without prejudice.
     4
            HRS § 659-6 provides the following in relevant part:

            [(a)] If a person to whom an order is directed with respect
            to an office of which the person performs the duties does
            not answer within the time allowed or the answer is
            insufficient or it is found that the person has usurped the
            office or continues in it unlawfully, the court in addition
            to declaring the person not qualified to fill the office
            and forbidding the person to perform the duties of the
            office any longer, may direct that a new appointment be
            made and may grant other appropriate relief.
     5
            The parties stipulated to the issuance of an order of quo
warranto, which directed Gorak to file an answer to the Complaint and to
“state the authority under which” he “claim[ed] to act as a Commissioner” of
the PUC.




                                      5
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


officeholder.6    On the same day that Gorak filed his Answer, he

also filed a Motion for Summary Judgment arguing that he was

properly appointed as a commissioner of the PUC under the

interim appointments provision of the Hawaii Constitution, which

authorized the governor to fill a vacancy in any office when the

senate is not in session.       Gorak contended that this provision,

contained in article V, section 6 of the Hawaii Constitution,

did not include the phrase “as provided by law,” and the interim

appointment power was therefore self-executing; that is, it

could be exercised on its own without any requirement for

implementing legislation.       (Citing State v. Rodrigues, 63 Haw.
412, 414, 629 P.2d 1111, 1113 (1981).)          As a result, Gorak

asserted, the governor’s interim appointment authority was

subject only to the limitations stated in the constitutional

provision itself, and any statutes touching upon interim

appointments are effective only if consistent with the

provision.

           The statute in dispute in this case, Gorak stated, was

HRS § 269-2, which provides that “[e]ach member [of the PUC]

shall hold office until the member’s successor is appointed and



     6
            Gorak admitted that an “actual controversy” existed regarding
whether Gorak was properly appointed and qualified so as to end Champley’s
term on July 1, 2016.




                                      6
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


qualified.”7    This statute allows, though does not require, a

member of the PUC to continue to serve in the position after the

expiration of the member’s term as a “holdover,” Gorak

explained.     But, Gorak argued, this statute cannot be

interpreted to circumvent the governor’s interim appointment

authority.     Therefore the statute cannot prevent a vacancy from

occurring upon the expiration of a term, Gorak contended;

otherwise the governor’s constitutional authority would be

“substantially--and in individual cases, completely--undercut”

as it would allow the legislature to define when the governor

can exercise a power that the constitution granted solely to the

governor.    Defining “vacancy” to include the end of a set term

is consistent with the authorities granted to the governor in

the Hawaii Constitution, Gorak asserted.          Accordingly, Gorak

concluded that the expiration of Champley’s term constituted a




     7
            Gorak argued that it was significant that the statute uses the
word “qualified” rather than the phrase “confirmed by the senate,” which is
used in similar statutes. (Citing HRS §§ 302A-123 (Supp. 2016), 304A-104
(Supp. 2016).) Because the legislature chose to use a different term in HRS
§ 269-2(a), Gorak contended, the court should presume that the difference is
intentional and give the difference effect when construing the statute.
(Citing Agustin v. Dan Ostrow Const. Co., 64 Haw. 80, 83, 636 P.2d 1348, 1351
(1981).) “Qualified,” Gorak contended, means the governor has reviewed the
appointee’s qualifications and the appointee has taken the oath of office,
whereas “confirmation” is a function of the senate that is used for full-term
appointments. (Citing Haw. Const. art. XVI, § 4; Haw. Const. art. V, § 6;
Sierra Club v. Castle & Cooke Homes Hawaii, Inc., 132 Hawaii 184, 192, 320
P.3d 849, 857 (2013).)




                                      7
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


“vacancy” that Governor Ige could fill using his interim

appointment power.8

           Morita responded by filing a consolidated Cross-Motion

for Partial Summary Judgment (cross-motion) and opposition to

Gorak’s motion, arguing that the Hawaii Constitution only grants

the governor the interim appointment power when there is a

“vacancy,” and the term “vacancy” means only an office that is

unoccupied or empty.      (Citing Office of Hawaiian Affairs v.

Cayetano, 94 Hawaii 1, 6 P.3d 799 (2000).)          Here, Morita

contended that there was no “vacancy” for which Governor Ige

could utilize his interim appointment power because Champley did

not resign and was not otherwise removed from office.             Morita

also argued that the meaning of “vacancy” necessarily derives

from statutory authority because the Hawaii Constitution is

silent as to the duration of a PUC commissioner’s term.             Under

HRS § 269-2(a), Morita asserted, there was not a vacancy because

Champley was entitled to hold the commissioner position until

Champley’s successor was confirmed by the senate--a necessary

legal requirement to be “qualified” as a commissioner of the PUC

under the statute.      Thus, Morita concluded that the governor’s
     8
            Regarding declaratory relief, Gorak also argued that Morita
lacked standing because the Complaint made no allegations on which a
“distinct and palpable” injury to Morita could be based and “[a]ny such
allegation would likely be based on speculation and conjecture in any event.”
(Citing Hanabusa v. Lingle, 119 Hawaii 341, 347, 198 P.3d 604, 610 (2008).)




                                      8
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


interim appointment power was not implicated because there was

not an actual vacancy at the time of Gorak’s appointment.9

            Pursuant to the parties’ stipulation, the Hawai‘i State

Senate filed an amicus curiae brief in support of Morita.

Included as exhibits to the brief were two attorney general

opinions.    The first was the 1980 letter cited by the Complaint,

Opinion 80-4, which was issued in response to inquiries by the

chairman of a senate committee regarding the length of time a

holdover official is authorized to continue serving if the

official’s nomination for a second term is rejected by the

senate.   In explaining the operation of a holdover statute, the

opinion stated the following:

            Where a statute specifies that the incumbent shall continue
            to hold office until his successor is appointed and
            qualified, it is well settled that the incumbent retains
            his office as a de jure officer and no vacancy exists at
            the expiration of the incumbent’s term. Therefore, the
            interim appointment power of the governor is not activated.

Op. Att’y Gen. No. 80-4, at 2.

            Also attached to the amicus curiae brief was a second,

more recent attorney general opinion.         In response to questions

posed by the Senate President following Gorak’s ostensible

interim appointment, the attorney general issued Opinion 16-3,

which concluded that “the Governor is authorized by article V,

     9
            Morita argued that she had standing to obtain declaratory relief
because she suffered an injury in fact as a result of the State wrongfully
paying Gorak’s salary using funds she contributed to as taxpayer.




                                      9
      ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


section 6 of the Hawai‘i Constitution to appoint a successor

member to the PUC when the term of the incumbent member expires,

and irrespective of whether the incumbent continues to serve as

a holdover member.”       Op. Att’y Gen. No. 16-3, at 1 (2016).          The

opinion “acknowledge[d] that some portions of Attorney General

Opinion No. 80-4 included statements that indicated otherwise.”

Id.   The opinion stated, however, that “those issues were not

central to the issue resolved in that opinion and are superseded

by the analysis offered here.”         Id.

            The Senate asserted in its brief that the conflicting

attorney general opinions exemplified the actual controversy at

issue in the case.      The latter opinion misinterpreted article V,

section 6, the Senate argued, by ignoring the different ways in

which the Hawai‘i Constitution provides for the appointment and

removal of single executive department heads, members of boards

and commissions that head principal departments, and all other

officers that require senate confirmation.           The constitution

makes only single executive department heads removable at the

governor’s discretion, the Senate contended.            By contrast, the

terms of office and removal of department-head commission

members and all other officers requiring senate confirmation are

set by statute, the Senate continued, and the governor cannot

use the interim appointment power to circumvent the requirements

the legislature has prescribed.
                                      10
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


           In a consolidated reply to Morita and the Senate’s

respective filings, Gorak reiterated the arguments from his

motion, stating that the legislature may define a “vacancy” only

if it does so in a manner consistent with the grant of power in

article V, section 6 of the Hawaii Constitution.           Morita’s

interpretation of “vacancy” under HRS § 269-2, Gorak contended,

impermissibly limited the governor’s constitutional interim

appointment power and threatened the balance between the

executive and legislative branches of government.

           The circuit court granted Gorak’s Motion for Summary

Judgment and denied Morita’s cross-motion.          The court found that

“Champley’s term of office . . . expired on June 30, 2016, and

that a vacancy occurred for purposes of article V, section 6 of

the Hawaii Constitution upon the expiration of Mr. Champley’s

term of office.”     Therefore, the court concluded that “Governor

Ige’s interim appointment of Mr. Thomas Gorak as a commissioner

on the PUC when the Senate was not in session was valid.”10

Counts I and III were accordingly dismissed without prejudice.

On October 17, 2016, Morita filed a timely notice of appeal

challenging the circuit court’s Final Judgment in Favor of




     10
            The court also found that Morita failed to establish that she had
standing to obtain declaratory relief.




                                     11
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


Respondent-Defendants Thomas Gorak and the State of Hawai‘i and

Against Petitioner-Plaintiff Hermina M. Morita (judgment).

                           C. Subsequent Events

            On March 28, 2017, during the course of briefing

before the Intermediate Court of Appeals (ICA), Governor Ige

submitted Gorak’s interim appointment as PUC commissioner to the

Senate for confirmation.       2017 Senate Journal, at 396 (Gov. Msg.

No. 703); see also Gov. Msg. No. 703, 29th Leg., Reg. Sess.

(2017).11   One month later, the Senate voted to reject Gorak’s

confirmation.    2017 Senate Journal, at 591-94.         Following the

close of the 2017 regular legislative session, Governor Ige

again invoked his interim appointment powers to name James P.

Griffin as PUC commissioner on an interim basis.            Press Release,

Hawai‘i Governor’s Office, Governor Ige Appoints UH Faculty

Member, Researcher James Griffin to Public Utilities Commission

(May 19, 2017).12     Thereafter, Governor Ige submitted Griffin’s

appointment to the Senate during a special session for

confirmation, and Griffin was unanimously confirmed by the




     11
            https://www.capitol.hawaii.gov/Archives/measure_indiv_
Archives.aspx?billtype=GM&billnumber=703&year=2017 [https://perma.cc/VGG9-
A98U].
     12
            https://governor.hawaii.gov/newsroom/governors-office-news-
release-governor-ige-appoints-uh-faculty-member-researcher-james-griffin-to-
public-utilities-commission/ [https://perma.cc/857Q-FAAY].




                                     12
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


Senate on August 31, 2017.13       2017 Senate Journal, Spec. Sess.,

at 1 (Gov. Msg. No. 3); id. at 40.         Although it had participated

as amicus curiae before the trial court, the Senate made no

further filings or appearances throughout the appeal of this

case.

           After the close of briefing, Morita filed an

application for transfer to this court, arguing that the case

involved a matter of fundamental public importance that turned

on a novel question of law.       Gorak filed a response stating he

had no objection to transfer, and this court accepted Morita’s

application on July 19, 2017.

                         II. STANDARD OF REVIEW

           This court reviews questions of constitutional law de

novo under the “right/wrong” standard.          State v. Sasai, 143

Hawaii 285, 294, 429 P.3d 1214, 1223 (2018); State v. Arceo, 84

Hawaii 1, 11, 928 P.2d 843, 853 (1996).

                              III. DISCUSSION

           Article V, section 6 of the Hawai‘i Constitution

empowers the governor to make interim appointments to offices


     13
            Although the Senate’s rejection of Gorak’s confirmation and
Griffin’s subsequent appointment and confirmation is not in the record, we
have the discretion to take judicial notice of such matters under Hawaii
Rules of Evidence (HRE) Rule 201 (2016) as “it is a matter of public record
and easily verifiable.” Williams v. Aona, 121 Hawaii 1, 11 n.6, 210 P.3d
501, 511 n.6 (2009).




                                     13
      ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


that require senate confirmation when a vacancy arises in such

office and the senate is not in session.           Rather than following

the typical procedure, under which the governor nominates an

individual who takes office for a full term if the senate votes

to confirm the nominee, an interim appointee may be sworn into

office at the time the appointment is made effective, and the

senate may thereafter vote to confirm the interim appointment.

Haw. Const. art. V, § 6.        If the senate declines to do so, the

interim appointment expires at the end of the next legislative

session.    Id.

            The constitution itself requires senate confirmation

for the appointment of the heads of principle executive

departments, but the governor’s interim appointment power is not

limited to these offices.        It applies when there is a vacancy in

“any office, appointment to which requires the confirmation of

the senate,” including those that the legislature has chosen to

statutorily condition appointment on senate confirmation.               See

id.   The legislature has so conditioned appointment to the

office of PUC commissioner, which is established by HRS § 269-2.

HRS § 269-2(a) states in relevant part, “There shall be a public

utilities commission of three members, to be called

commissioners, and who shall be appointed in the manner

prescribed in section 26-34, except as otherwise provided in

this section.”      HRS § 26-34(a) (2009) in turn provides that

                                      14
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


“[t]he members of each board and commission established by law

shall be nominated and, by and with the advice and consent of

the senate, appointed by the governor.”          There is accordingly no

dispute that the governor is entitled to exercise the interim

appointment power if a vacancy occurs on the PUC when the senate

is not in session.

           This case instead turns on when the office of PUC

commissioner may be considered vacant for purposes of the

interim appointment power.14       Under HRS § 269-2(a), “[a]ll

members [of the PUC] shall be appointed for terms of six years

each,” and “[e]ach member shall hold office until the member’s

successor is appointed and qualified.”          A PUC commissioner thus

typically serves for a designated term,15 then continues to hold


     14
            As a threshold matter, Morita preemptively argues that any
concerns about mootness may be overcome by the public interest exception to
the doctrine that this court has recognized. This court has stated that we
may decide the merits of a case in which we cannot order the requested relief
if there are public interests at stake and the question at the heart of the
case is likely to recur, making an authoritative determination of the legal
issues involved desirable for the future guidance of public officers. Wong
v. Bd. of Regents, 62 Haw. 391, 395-96, 616 P.2d 201, 204 (1980) (quoting
Johnston v. Ing, 50 Haw. 379, 381, 441 P.2d 138, 140 (1968)). PUC
commissioners make important decisions regarding public utilities, and their
terms of office routinely expire after the last day of the regular
legislative session. A conflict over the governor’s authority to make an
interim appointment during a commissioner’s holdover service is thus likely
to recur, and it is in the public interest that this court resolves this
case. We thus agree that a mootness argument would easily be dispensed with
because this case would fall into the public interest exception in any event.
     15
            Although HRS § 269-2 states that a commissioner’s term shall be
six years, HRS § 26-34(c), which applies to the PUC when HRS § 269-2 does not
provide otherwise, specifies that “[a] vacancy occurring in the membership of
any board or commission during a term shall be filled for the unexpired term
thereof, subject to Article V, section 6 of the Constitution of the State.”

                                                             (continued . . .)
                                     15
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


office as an out-of-term “holdover” until the commissioner’s

successor is appointed and qualified.         If the office of PUC

commissioner was vacant during the commissioner’s out-of-term

holdover service, Governor Ige was authorized to exercise his

interim appointment power following the June 30, 2016 expiration

of Champley’s term, making his appointment of Gorak lawful.                 If

the PUC holdover provision precludes a vacancy, however, Gorak

could not be lawfully appointed to the position.

            “The doctrine of ‘constitutional doubt,’ a

well-settled canon of statutory construction, counsels that

‘where a statute is susceptible of two constructions, by one of

which grave and doubtful constitutional questions arise and by

the other of which such questions are avoided, our duty is [to]

adopt the latter.’”      In re Doe, 96 Hawai‘i 73, 81, 26 P.3d 562,

570 (2001) (quoting Jones v. United States, 529 U.S. 848, 857

(2000)).    We therefore begin by considering the text and history

of the interim appointments clause and the role it plays within

the constitutional balance of power to determine whether an

interpretation of the holdover provisions that prevents a

vacancy from arising would be constitutionally permissible.                 We

(. . . continued)

Consequently, when Champley was appointed following his predecessor’s
resignation, his term was scheduled to expire six years from his
predecessor’s original appointment rather than six years from his own.   No
party has argued that HRS § 26-34(c) is inconsistent with HRS § 269-2.




                                     16
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


then turn to the language, structure, and legislative history of

HRS §§ 26-34 and 269-2 to determine whether the holdover

provisions were in fact intended to prevent a vacancy from

arising.

 A. The Holdover Provisions Would Be Constitutionally Suspect if
Interpreted to Preclude a Vacancy for Purposes of the Governor’s
                    Interim Appointment Power

1. By Its Terms, the Interim Appointment Power Is Self-Executing
            and Not Subject to Statutory Limitations

           The interim appointments clause of article V, section

6 of the Hawaii Constitution states in relevant part as follows:

           When the senate is not in session and a vacancy occurs in
           any office, appointment to which requires the confirmation
           of the senate, the governor may fill the office by granting
           a commission which shall expire, unless such appointment is
           confirmed, at the end of the next session of the senate.

Notably, the clause does not contain the phrase “as provided by

law,” which is included in a number of other provisions in the

constitution that govern appointments.         For example, article X,

section 2 states that “[t]he governor shall nominate and, by and

with the advice and consent of the senate, appoint the members

of the board of education, as provided by law.”          (Emphasis

added.)    Similarly, article X, section 6 provides that the

members of the Board of Regents of the University of Hawai‘i

“shall be nominated and, by and with the advice and consent of

the senate, appointed by the governor from pools of qualified

candidates presented to the governor by the candidate advisory



                                    17
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


council for the board of regents of the University of Hawaii, as

provided by law.”    (Emphasis added.)

          The omission is significant.         The phrase “as provided

by law” indicates that, as long as it complies with the basic

text of the provision, the subject matter “may be dealt with by

the Legislature as it deems appropriate.”         State v. Rodrigues,

63 Haw. 412, 415, 629 P.2d 1111, 1114 (1981) (quoting Agnew v.

Schneider, 253 N.W.2d 184, 187 (N.D. 1977)).          Its absence in the

interim appointments clause suggests the constitution does not

contemplate a role for the legislature in prescribing the time

and manner in which the governor may make interim appointments.

          This impression is strengthened by article XVI,

section 16 of the Hawai‘i Constitution, which requires this court

to interpret constitutional provisions to “be self-executing to

the fullest extent that their respective natures permit.”             To

fulfill this mandate, we set forth the test for identifying a

self-executing constitutional provision in State v. Rodrigues,
63 Haw. at 414, 629 P.2d at 1113.        Adopting the standard

articulated by the United States Supreme Court, we stated,

          A constitutional provision may be said to be self-executing
          if it supplies a sufficient rule by means of which the
          right given may be enjoyed and protected, or the duty
          imposed may be enforced; and it is not self-executing when
          it merely indicates principles, without laying down rules
          by means of which those principles may be given the force
          of law.

Id. (quoting Davis v. Burke, 179 U.S. 399, 403 (1900)).


                                    18
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


           Under this test, it is clear that the governor’s

interim appointment power is self-executing.           Rather than laying

out only general principles and leaving the details to be

defined through legislation, the clause outlines definite

standards as to when and how the governor may utilize the power.

There is thus no doubt that the interim appointment clause

carries the force of law on its own accord, and it is axiomatic

that a self-executing constitutional provision may not be

curtailed or qualified by statute.         See State v. Handa, 66 Haw.
82, 84, 657 P.2d 464, 466 (1983) (“[T]he constitution as the

highest . . . expression of the law-making power, operates to

repeal or supersede . . . all statutes that are . . .

inconsistent with the full operation of its provisions.” (first

alteration in original) (quoting 16 C.J.S. Constitutional Law §

43, at 135)).     In sum, the text of the constitution indicates

that the governor’s constitutional authority to make interim

appointments was meant to supersede any restrictions that the

legislature might attempt to place upon it.16


     16
            The dissent contends that the self-executing nature of the
interim appointments provision is irrelevant because “the provision does not
conflict with any statute.” Dissent at 18. Holdover provisions that
preclude vacancies do not conflict with the governor’s interim appointment
power, the dissent argues, because “[t]aken to its logical end, this argument
cannot support a functioning government because any otherwise-valid law that
bears on appointing an officer would in some small way necessarily limit the
interim appointments clause by causing the position not to be vacant.” Id.
The dissent’s contention is clearly incorrect. The logical end of our
position is that the legislature cannot prevent a vacancy from arising at the

                                                             (continued . . .)
                                     19
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


   2. The Constitutional History Demonstrates a Choice by the
  Delegates to Utilize Interim Appointments Instead of Holdover
                             Service

            To the extent the interim appointments clause is

ambiguous as to its interaction with a statutory holdover

provision, “extrinsic aids may be examined to determine the

intent of the framers and the people adopting the proposed

amendment.”    State v. Kahlbaun, 64 Haw. 197, 201-02, 638 P.2d
309, 314 (1981).     The committee reports and floor debates of the

1950 constitutional convention during which the clause was

drafted make no specific mention of the governor’s interim

appointment power.     But a closer examination of the proposals

bearing on executive power indicates that the delegates

specifically considered and rejected holdover provisions similar

to the ones now appearing in HRS §§ 26-34 and 269-2.

            Two proposals bearing on the issue were submitted to

the Committee on Executive Powers and Functions when it was
(. . . continued)

end of a legislatively prescribed term. The power of the legislature, for
example, to set the dates of terms of office, prescribe the length and number
of terms, and provide for the removal of PUC commissioners is unaffected by
our conclusion that the legislature cannot preclude vacancies from arising
outright, which would substantially constrict the interim appointment power
granted by article V, section 6. Whether, and to what extent, the
legislature’s otherwise lawful authority could constitutionally restrict the
governor’s interim appointment power is a grave constitutional question.
Because the dissent’s interpretation of HRS § 269-2 presents that question,
and our construction avoids it, “our duty is [to] adopt the latter.” In re
Doe, 96 Hawai‘i 73, 81, 26 P.3d 562, 570 (2001) (quoting Jones v. United
States, 529 U.S. 848, 857 (2000)). This conclusion is further militated by
the absence of any legislative intent that HRS § 269-2 restricts the
governor’s interim appointment power. See infra Part III.B.2.




                                     20
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


drafting the committee proposal that would eventually become

article V, section 6 of the Hawai‘i Constitution.          The first,

proposal 22, was entitled “Appointment, Removal and Tenure of

Department Heads and High Governmental Officers.”           Proposal No.

22 (April 14, 1950) at 1, in 1950 Constitutional Convention

materials, Box 12 (on file with the Hawaii State Archives).               The

proposal provided that

          the members of all boards and commissions of a public
          character that may be created by law . . . . shall be
          appointed for terms to expire with the term of the
          governor, and until their successors are appointed and
          qualified; provided, that the terms of members of boards
          and commissions may otherwise expire if so provided by law.

Id. at 1-2 (emphasis added).      Similarly, proposal 176, entitled

“A Proposal Relating to Power of Appointment to Fill Vacancies -

Tenure of Appointees,” stated, “The Governor shall fill all

vacancies in public offices unless otherwise provided by this

constitution and law, and his appointees shall serve until their

successors are duly elected or appointed and qualified.”

Proposal No. 176 (May 20, 1950) at 1, in 1950 Constitutional

Convention materials, Box 12 (emphasis added) (on file with the

Hawaii State Archives).     But the Committee on Executive Powers

and Functions rejected the language from both proposals, and no

holdover provision was included in the committee proposal that

was ultimately reported to the Committee on the Whole.            See

Stand. Comm. Rep. No. 67, 1 Proceedings of the Constitutional

Convention of Hawaii of 1950, at 215-22 (1960) (I Proceedings)
                                    21
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


(containing copy of measure as referred by the Committee on

Executive Powers and Functions to the Committee on the Whole).

           Instead, the committee proposal included the interim

appointments clause as it now appears in article V, section 6 of

the Hawai‘i Constitution.     This suggests a conscious decision on

the part of the framers that the composition of a commission

following the expiration of a commissioner’s term should be

determined by the governor when the senate is not in session--

and not by the previous office holder’s decision as to whether

or not to holdover.     And while the legislature may certainly act

to ensure these commissions are able to fulfill their

administrative functions when the governor has not moved to make

such an appointment, the framers do not appear to have intended

that the legislature could deprive the governor of this core

power.

           The dissent maintains that the framers’ rejection of

the holdover provision does not demonstrate a preference for

interim appointments, but instead indicates that the framers

intended to leave the application of a holdover provision “open

for legislative treatment as future conditions may require.”

Dissent at 9 (quoting Stand. Comm. Rep. No. 67 in I Proceedings,

at 215).   However, the language quoted by the dissent does not

relate directly to either interim appointments or holdover

provisions.   Instead, it is a general statement that certain

                                    22
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


specified matters should be left open for legislative treatment

as required by future conditions.17        See Stand. Comm. Rep. No. 67

in I Proceedings, at 215.       Indeed, the very next sentence of

Committee Report No. 67, after the passage quoted by the

dissent, states the following:

           Your Committee believes that it is only through such
           delegation to the Legislature that the flexibility
           necessary to keep government in step with economic and
           social development is possible.

Id. (emphasis added).      Thus, the drafters of the Committee

Report expressly indicated that subjects left “open for

legislative treatment” were those that had been delegated to the

legislature.    Id.

           For example, the Committee stated that “[i]n case of a

tie vote or a contested election, the selection of a Governor

shall be determined in such manner as may be provided by law.”

Id. at 216 (emphasis added).        In regard to the Lieutenant

Governor, the Committee stated that the Lieutenant Governor

would “perform such duties as may be prescribed by law.”             Id.

(emphasis added).     The Committee also recommended that the

“Legislature by law allocate the usual duties of the Secretary

[of State] . . . to the office of Lieutenant Governor.”             Id. at

     17
            It is noted that the Committee Report relied upon by the dissent
also states the following: “The fundamental principle upon which your
Committee Proposal was drafted is that of concentration of executive power in
the Governor, which would give the best government.” Stand. Comm. Rep. No.
67 in I Proceedings, at 215.




                                     23
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


216-17 (emphasis added).       As related to the principal

departments in the executive branch, the Committee stated that

“the number . . . shall be limited to not more than 20 and the

Legislature shall be required to allocate the existing

departments, boards and other agencies among and within the 20 .

. . departments.”     Id. at 217 (emphasis added).        In regard to

the leadership of these departments, the Committee recommended

that “[e]ach . . . department shall be headed by a single

executive unless otherwise provided by law.”           Id. (emphasis

added).   Significantly, the Committee recommended that the

members of quasi-judicial or quasi-legislative bodies, such as

the PUC, should be protected from removal and that “restrictions

on removal should be provided by law.”          Id. at 217.18    These


     18
            The dissent maintains that because article V, section 6 delegates
the manner of removal of PUC commissioners to the legislature, the
legislature is empowered to prevent a vacancy from arising on the PUC.
Dissent at 5-6. Thus, the dissent argues, the phrase “[e]ach member shall
hold office until the member’s successor is appointed and qualified” in HRS
§ 269-2(a) is in fact a restriction on the governor’s ability to remove a
holdover PUC commissioner. Id. at 6-7; HRS § 269-2(a). First, this case
turns on whether the position was “vacant” for the purposes of the interim
appointment power, not on the governor’s ability to remove PUC commissioners,
which the constitution specifies in article V, section 6 shall be provided by
law unless otherwise prescribed by the constitution.

            Second, the dissent’s conclusion that the phrase “shall hold
office until the member’s successor is appointed and qualified” bears on
removal is without basis and inconsistent with the manner in which HRS
§§ 269-2 and 26-34 interrelate. HRS § 269-2(a) provides that PUC
commissioners

            shall be appointed in the manner prescribed in section 26-
            34, except as otherwise provided in this section. . . .
            Section 26-34 shall not apply insofar as it relates to the
            number of terms and consecutive number of years a member

                                                             (continued . . .)
                                     24
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


examples demonstrate that when the Committee intended to leave a

subject open for legislative treatment, it stated as much.

            Moreover, all of these express delegations of

authority to the legislature are embodied in article V of the

Hawaii Constitution.     Not part of the Committee Report, and not

included in article V, is a delegation of authority to the

legislature that it may provide by law restrictions on the

governor’s interim appointment power.         Thus, it appears clear

that the composition of a commission following the expiration of

a commissioner’s term should be determined by the governor when

the senate is not in session as this authority was not “provided

by law” to the legislature by article V.

   3. Interpreting HRS §§ 269-2 and 26-34 To Be Subject to the
    Interim Appointment Authority Preserves the Constitutional
                         Balance of Power

            Under longstanding canons of statutory construction,

“if one construction would make it possible for a branch of


(. . . continued)

            can serve on the commission; provided that no member shall
            serve more than twelve consecutive years.

HRS § 269-2(a) (emphasis added).

      Notably absent from the listed derogations is removal. This is because
the removal of PUC commissioners is governed by HRS § 26-34(d) and not by HRS
§ 269-2(a). See HRS § 26-34(d) (“The governor may remove or suspend for
cause any member of any board or commission after due notice and public
hearing.”). To read HRS § 269-2(a) as bearing on removal is contrary to the
legislature’s expressed intent to have HRS § 26-34(d) govern the removal of
PUC commissioners.




                                     25
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


government substantially to enhance its power in relation to

another, while the opposite construction would not have such an

effect, the principle of checks and balances would be better

served by a choice of the latter interpretation.”           Staebler v.

Carter, 464 F. Supp. 585, 599–600 (D.D.C. 1979).          From a

functional standpoint, permitting the legislature to preclude a

vacancy from arising upon the expiration of a PUC commissioner’s

term would represent a significant shift in the balance of power

between the branches of government.

          If, upon the expiration of a PUC commissioner’s term,

the governor is permitted to make an interim appointment that

the legislature disapproves of, the legislature maintains the

option of holding a special session in order to swiftly remove

the interim office holder by rejecting the temporary appointment

or simply adjourning without confirming it.          See Haw. Const.

art. V, § 6 (“When the senate is not in session and a vacancy

occurs in any office, appointment to which requires the

confirmation of the senate, the governor may fill the office by

granting a commission which shall expire, unless such

appointment is confirmed, at the end of the next session of the

senate.” (emphasis added)); see also Sierra Club v. Castle &

Cooke Homes Hawai‘i, Inc., 132 Hawai‘i 184, 196, 320 P.3d 849,

861 (2013) (rejecting an interpretation of a statutory holdover

provision that would allow a previously appointed commissioner

                                    26
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


to remain in office after the senate has declined to confirm the

member’s nomination).

           By contrast, were we to allow the legislature to

preclude a vacancy from arising upon the conclusion of a

commissioner’s term, the governor would be without recourse to

replace a holdover commissioner if the legislature refuses to

confirm a new appointment.       A holdover whom the governor does

not wish to be in office could therefore serve until at least

the end of the second regular legislative session after the

expiration of the commissioner’s term, and possibly for a full

second six-year term.19

           This court has stated that “the subject of appointment

of members to boards and commission must necessarily be

considered to be the joint responsibility of the governor and

senate.”   Life of the Land v. Burns, 59 Haw. 244, 251, 580 P.2d
405, 410 (1978).     Permitting the legislature to prevent the

governor from exercising a constitutional prerogative would

represent a substantial diminishment in the executive power

     19
            HRS § 26-34(b), which applies to the PUC unless HRS § 269-2
provides otherwise, states that “a holdover member shall not hold office
beyond the end of the second regular legislative session following the
expiration of the member’s term of office.” HRS § 269-2(a) states that
“Section 26-34 shall not apply insofar as it relates to the number of terms
and consecutive number of years a member can serve on the commission;
provided that no member shall serve more than twelve consecutive years.” We
need not now decide whether the limitation on holdover service included in
HRS § 26-34(b) is consistent with HRS § 269-2 and thus would be applicable to
PUC commissioners.




                                     27
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


granted by the Hawai‘i Constitution, and it is questionable

whether our constitution would allow such a rebalancing.

           Contrary to the foregoing, the dissent asserts that

prohibiting the legislature from precluding a vacancy from

arising unduly rebalances power in favor of the governor.             See

Dissent at 21-22.     This is because, the dissent argues, terms of

office for PUC commissioners always expire when the senate is

not in session.     Id. at 22.   The dissent hypothesizes that the

governor could “refrain from nominating individuals for senate

confirmation while the senate is in session and utilize the

interim appointment power instead, wholly depriving the senate

of a role in the appointment process.”         Id.   First, this

ostensible threat is not a product of our interpretation.             As

the dissent acknowledges, at the very least a holdover member

may not remain in office “beyond the end of the second regular

legislative session following the expiration of the member’s

term of office.”     Id. at 22 n.14 (emphasis added) (quoting HRS

§ 26-34(b)).   And, as the dissent also acknowledges, “[o]nce

that period expires, a vacancy in office is created allowing the

governor to utilize the interim appointment power if the senate

is not in session pursuant to article V, section 6.”           Id. at 22-

23 n.14.   Thus, the holdover period for PUC commissioners, like

the regular term of office, would always expire while the senate

is not in session.     Accordingly, even under the dissent’s

                                    28
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


position, the governor could “deprive the senate of a role in

the appointment process.”20

            However, the threat posited by the dissent is

illusory.    As discussed above, the legislature maintains the

option of holding a special session in order to remove the

interim office holder.      The legislature may remove the interim

appointee by rejecting the temporary appointment or by

adjourning the special session without confirming the appointee.

Haw. Const. art. V, § 6.       Rather than revealing a rebalancing of

power, the dissent’s hypothetical merely demonstrates how the

checks and balances embodied in our constitution operate between

the branches of government.       Furthermore, the expiration of the

PUC commissioner’s term is set by statute.          See HRS § 26-34

(“Unless otherwise provided by law, each term shall commence on

July 1 and expire on June 30.”).          If the legislature determines

that the expiration of the term outside of the legislative

session leads to executive overreach, it may simply change when

the term expires.     Haw. Const. art. V, § 6 (“The term of office

     20
            Additionally, this contended “threat” is not unique to holdovers.
If the interim appointment power was limited to vacancies caused by death,
incapacity, resignation, or removal that occurred outside of the legislative
session and the governor’s interim appointee is not confirmed by the senate,
the appointee’s commission would expire at the end of the next session of the
senate. Haw. Const. art. V, § 6 (“[An interim appointee’s] commission . . .
shall expire, unless such appointment is confirmed, at the end of the next
session of the senate.”). Thus, even the most constricted view of the
interim appointment power poses the purported threat to the balance of power
that the dissent surmises.




                                     29
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


and removal of [board, commission, or other body] members shall

be as provided by law.”).

   B. The Legislative History and Structure of HRS §§ 26-34 and
     269-2 Indicate Holdover Commissioners Serve in an Acting
             Capacity that Does Not Preclude a Vacancy

            We now turn to HRS §§ 26-34 and 269-2 to determine

whether the legislature intended the holdover provisions to

prevent the governor from exercising the interim appointment

power upon the expiration of a commissioner’s term--a result

that, as discussed, would be constitutionally suspect.             Based on

the structure and legislative history of the statutes, we

conclude that holdover members of commissions serve in an acting

capacity, leaving the office of in-term commissioner vacant for

purposes of the governor’s interim appointment power.

   1.   The Language and Structure of Statutes Governing Board
    Appointments Suggest Holdovers Serve in an Acting Capacity

            There are textual and structural indications in the

statutes governing the appointment of PUC commissioners that

holdover members serve in an acting capacity that does not

preclude a vacancy.      HRS § 269-2(a) specifies that a PUC

commissioner “shall hold office until the member’s successor is

appointed and qualified.”21       Notably, the provision makes no


     21
            Although this court has stated that “where a statute contains the
word ‘shall,’ the provision generally will be construed as mandatory,”
Malahoff v. Saito, 111 Hawai‘i 168, 191, 140 P.3d 401, 424 (2006), we have
also long held that “this court may depart from a plain reading of a statute

                                                             (continued . . .)
                                     30
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


mention of senate confirmation, but instead conditions the end

of a holdover members service on “appoint[ment] and

qualif[ication].”     This is significant because appointment

occurs both in the normal senate confirmation process and when

the interim appointment power is exercised.           See Haw. Const.

art. V, § 6 (“When the senate is not in session and a vacancy

occurs in any office, appointment to which requires the

confirmation of the senate, the governor may fill the office by

granting a commission which shall expire, unless such

appointment is confirmed . . .” (emphasis added); id. (“The

governor shall nominate and, by and with the advice and consent

of the senate, appoint all officers for whose election or

appointment provision is not otherwise provided for by this

constitution or by law.” (emphasis added)).

            By contrast, the holdover provisions applicable to

members of the Board of Education and the Board of Regents for

the University of Hawai‘i--for which article X, sections 2 and 6

specify that the governor’s appointment authority shall be “as

provided by law”--both clearly state that “[e]very member may

(. . . continued)

where a literal interpretation would lead to absurd and/or unjust results.”
Iddings v. Mee–Lee, 82 Hawai‘i 1, 15, 919 P.2d 263, 277 (1996). It is self-
evident that a commissioner may not be made to hold office against the
commissioner’s will, see U.S. Const. amend. XIII, and we do not believe the
legislature would provide a holdover commissioner with more protections from
removal than an in-term commissioner.




                                     31
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


serve beyond the expiration date of the member’s term of

appointment until the member’s successor has been appointed by

the governor and confirmed by the senate.”           HRS §§ 302A-123(d)

(Supp. 2018), 304A-104(a) (2007) (emphasis added).22             That the

legislature chose to use the term “appointed” rather than

“confirmed” in HRS § 269-2(a) suggests a holdover’s service may

be ended through either a full-term appointment or an interim

appointment--the latter of which would occur only if the office

of in-term PUC commissioner is vacant upon the expiration of a

commissioner’s term.      See Agustin v. Dan Ostrow Const. Co., 64
Haw. 80, 83, 636 P.2d 1348, 1351 (“[D]ifferent words in a

statute are presumed to have different meanings.”).             Thus, the

text of HRS § 269-2(a)’s holdover provision suggests that a

holdover commissioner does not occupy the office of in-term

commissioner, but rather serves in an acting capacity that does

not prevent a vacancy from arising.

           The dissent contends that our interpretation of the

word “qualified” in HRS § 269-2(a) should encompass senate

confirmation.    Dissent at 19.      According to the dissent, our

interpretation should be controlled by the language of the

Organic Act, which established the Territory of Hawaii.             Id.;


     22
            HRS § 304A-104(a) was amended in 2019.   Act 172 (June 27, 2019).
These amendments do not affect our analysis.




                                     32
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


Organic Act of April 30, 1900, ch. 339, 31 Stat. 141.             The

Organic Act uses “appointed and qualified” to mean appointed by

the governor and confirmed by the senate, asserts the dissent.

Dissent at 19-20.     Thus, the dissent theorizes that the Act was

the origin of the language used in the PUC holdover provision

and the general holdover provision, and it therefore concludes

that the language from the Organic Act should control.             Id. at

10-11.

           Notwithstanding the uncertainty as to the origins of

the language used in HRS §§ 269-2(a) or 26-34, upon inspection,

there is no indication that the language of the Organic Act

conflates “qualification” with “confirmation.”           See 31 Stat.

141, 156-157.     Rather, within the very same section referenced

by the dissent, the Organic Act uses the term “confirmed” in one

sentence and the term “qualified” in another.23           Id.   There is no



     23
            Section 80 of the Organic Act, which governs the appointment,
removal, tenure, and salaries of officers states in relevant part as follows:

           [T]he governor shall nominate and, by and with the advice
           and consent of the senate of the Territory of Hawaii,
           appoint the attorney-general, treasurer, . . . and any
           other boards of a public character that may be created by
           law; and he may make such appointments when the senate is
           not in session by granting commissions, which shall, unless
           such appointments are confirmed, expire at the end of the
           next session of the senate. He may, by and with the advice
           and consent of the senate of the Territory of Hawaii,
           remove from office any of such officers. All such officers
           shall hold office for four years and until their successors
           are appointed and qualified, unless sooner removed, except
           the commissioners of public instruction and the members of

                                                             (continued . . .)
                                     33
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


evidence overcoming the presumption that Congress intended these

“different words . . . to have different meanings.”24            Agustin,
64 Haw. at 83, 636 P.2d at 1351.

            Additionally, with the exception of HRS § 26-34(c)’s

procedure for filling vacancies that arise from a death,

resignation, or removal that takes place during a commissioner’s

term, neither HRS § 26-34 nor HRS § 269-2 explicitly specifies

when the governor shall appoint new board and commission

members.    The statutes state that board members shall be

appointed to terms of a specific number of years, however,

implying that members may be replaced following the expiration

of this period.25     Some qualitative difference exists, then,


(. . . continued)

            said boards, whose terms of office shall be as provided by
            the laws of the Territory of Hawaii.

31 Stat. 141, 156 (emphases added).
      24
            Morita, similar to the dissent, argues that the term “qualified”
in HRS § 269-2(a) means fulfilling all legal requirements to take office,
which she maintains include senate confirmation. Senate confirmation is not
a legal requirement for an interim appointee to take office, however. As
stated, when the interim appointment power is used, an individual takes
office before senate confirmation occurs. Thus, an official is qualified
once an interim appointment has occurred and the oath of office has been
administered provided the individual satisfies all other requirements for the
office. See, e.g., HRS § 269-2(a) (requiring that PUC commissioners have
“experience in accounting, business, engineering, government, finance, law,
or other similar fields” and prohibiting commissioners from holding other
office or employment and from owning stock in a public utility).
      25
            As related above, HRS § 26-34(a) states in relevant part, “Unless
otherwise provided by this chapter or by law hereafter enacted, the terms of
the members shall be for four years[.]” HRS § 269-2(a) provides in relevant
part, “All members shall be appointed for terms of six years each[.]”




                                      34
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


between a member’s in-term service--during which the member

cannot be replaced absent death, resignation, or removal from

office--and a member’s out-of-term holdover service, during

which a successor may be appointed.        The distinction may be

attributed to holdover members serving in an acting capacity,

leaving the office of the in-term commission member vacant and

available for appointment.      This reading is further supported by

the legislative history that is available from the enactment of

the holdover provisions appearing in HRS §§ 26-34(b) and 269-

2(a).

  2.   The “Acting Capacity” Interpretation of HRS §§ 269-2 and
   26-34 is Consistent with Indications of Legislative Intent

          Legislative history gives us limited insight into the

intended interaction of the statutory holdover provisions and

the governor’s interim appointment power.         The standing

committee and conference reports from when the legislature

enacted the 1976 legislation that added the holdover provision

for the PUC to HRS § 269-2(a) made no mention of the clause as

it relates to interim appointments (nor indeed did it reference

the holdover provision at all).       See Conf. Comm. Rep. No. 46, in

1976 Senate Journal, at 895-96, 1976 House Journal, at 1155-56;

S. Stand. Comm. Rep. No. 513, in 1976 Senate Journal, at 1104-

06; S. Stand. Comm. Rep. No. 654, in 1976 Senate Journal, at




                                    35
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


1172-74; H. Stand. Comm. Rep. No. 334, in 1976 House Journal, at

1424-26.

           However, the 1984 committee reports from when the

legislature added the similar holdover provision applicable to

all members of commissions or boards to HRS § 26-34 indicate

that the addition was made for largely administrative purposes.

See S. Stand. Comm. Rep. No. 1725, in 1984 Senate Journal, at

1087; H. Stand. Comm. Rep. No. 604, in 1984 House Journal, at

1148.   The House of Representatives standing committee report

states that the change was based on testimony from the State

Planning Council on Developmental Disabilities indicating that

logistical problems arose when less than a full complement of

commission members were available.        H. Stand. Comm. Rep. No.

604, in 1984 House Journal, at 1148.        The apparent implication

of the testimony is that certain commissions experienced

difficulties fulfilling their duties when a vacancy occurred and

the governor did not exercise appointment authority, as such

problems would not arise when the governor acted promptly to

fill a vacancy.    This would indicate that the holdover

provisions are meant to address situations in which the governor




                                    36
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


has not acted to fill a vacancy, and they are not meant to

prevent the governor from making such an appointment.26

            There is no suggestion in the history of the two

statutes that the legislature intended the 1976 or 1982

legislation to limit the governor’s interim appointment power,

and, indeed, it is doubtful that the governor would have signed

the respective bills if the governor believed the statutes

diminished executive authority in this regard.            This court will

not read such a sweeping rebalancing of power in what appears to

be a minor administrative accommodation.          See Whitman v. Am.

Trucking Assocs., 531 U.S. 457, 468 (2001) (noting that

legislatures do not “hide elephants in mouseholes”).

            Indeed, when considering a nearly directly analogous

situation, the U.S. Court of Appeals for the D.C. Circuit

      26
            The dissent claims this infringement of the governor’s interim
appoint power was precisely the purpose of the holdover provisions and cites
the governor’s practice of nominating prospective board and commission
members for service during the legislative sessions preceding the
commencement of their terms in office as evidence that holdover provisions
preclude the governor from making an interim appointment. Dissent at 8. The
fact that the governor generally nominates prospective board and commission
members in this manner does not limit or define the governor’s interim
appointment power. Indeed, the governor has duly exercised the interim
appointment power to fill a position after the natural expiration of the
preceding holder’s term in various circumstances. See Press Release, Hawaii
Governor’s Office, Governor Appoints 3 Members to Board of Land and Natural
Resources, (July 11, 2014) https://dlnr.hawaii.gov/wp-content/uploads
/2012/12/GOV-NR-BLNR-Appointments-7-11-14.pdf [https://perma.cc/69DL-TVWF];
Press Release, Hawaii Governor’s Office, Governor appoints Edmund (Fred) Hyun
as interim chair of the Hawaii Paroling Authority, (Sept. 6, 2016)
https://governor.hawaii.gov/newsroom/governors-office-news-release-governor-
appoints-edmund-fred-hyun-as-interim-chair-of-the-hawaii-paroling-authority/
[https://perma.cc/3U64-WDXF].




                                      37
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


declined to adopt such a reading of a statutory holdover

provision in the organic act of the National Credit Union

Administration (NCUA) because the legislative history suggested

the clause was intended for the same administrative purposes

involved here.    Swan v. Clinton, 100 F.3d 973, 985–86 (D.C. Cir.

1996).   In concluding that it was unnecessary to determine

whether a vacancy existed because the holdover board member no

longer enjoyed protections against removal by the president

following the expiration of the member’s enumerated term, the

D.C. Circuit relied in part on the lack of obvious legislative

intent to curtail the president’s constitutional authority:

          Removal protection for holdover members might be necessary
          if the purpose of the holdover clause were not just to
          prevent gaps in agency leadership generally, but more
          specifically to prevent gaps from occurring during the time
          it takes the Senate to confirm a successor--in other words,
          if the purpose of the holdover clause was to prevent a
          successor from being appointed via the recess appointment
          clause. But there is no indication in the language of the
          NCUA statute or the legislative history of the 1978
          amendments that Congress intended the holdover clause to
          serve any such purpose of precluding recess appointments.
          Cf. Staebler [v. Carter], 464 F.Supp. [585,] 592 [(D.D.C.
          1979)] (although several congressional reports describe
          holdover clauses as allowing the Senate an opportunity to
          confirm successor officials, “in none of these reports is
          there any indication that the Committees considered, much
          less that they intended to rule out, the constitutionally-
          prescribed recess appointment option”). And we are
          unwilling to infer that the NCUA statute precludes the
          President from exercising a constitutionally granted power
          absent clear evidence that this was Congress’ intent.

Id. (emphases added).

          Similarly, in Staebler v. Carter, the U.S. District

Court for the District of Columbia considered whether a holdover

provision of the Federal Elections Campaign Act, 2 U.S.C.
                                    38
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


§ 437c(a)(2)(B), prevented the president from making an

appointment pursuant to the constitutional recess appointment

power following the expiration of a federal election

commissioner’s enumerated term. 464 F. Supp. at 588.      As here,

the plaintiff argued that a vacancy did not arise upon the

expiration of the enumerated term and that a replacement could

be “appointed only through nomination by the President and

confirmation by the Senate.”      Id. at 589.     In rejecting this

argument, the court observed that

          there is no basis either in the language of the statute or
          in its legislative history to support the conclusion that
          Congress meant to rein in the President in such an
          unprecedented manner. In the absence of a clearly-
          expressed legislative intent, the Court will not speculate
          that the Congress sought to achieve a result which would be
          both unusual and probably beyond its constitutional power.

Id. at 591.   Thus, the district court found no reason to

interpret the holdover statute in a way that precluded a

vacancy--which would result in serious questions about its

constitutionality--because the legislature did not evince any

manifest intention to limit the executive’s interim appointment

authority.    See also id. at 592 (“The Court finds it difficult

to believe that, had the Congress intended to take the

significant step of attempting to curtail the President’s

constitutional recess appointment power, or even to legislate in

the area of that power, it would not have considered the matter




                                    39
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


with more deliberation or failed to declare its purpose with

greater directness and precision.”).

             Just as in Swan and Staebler, here “there is no

indication in the language . . . or the legislative history” of

HRS § 269-2(a) that the legislature “intended the holdover

clause to serve any such purpose of precluding recess

appointments.”      Swan, 100 F.3d at 985–86.      This court is

likewise “unwilling to infer that the . . . statute precludes

the [governor] from exercising a constitutionally granted power

absent clear evidence that this was [the legislature’s]

intent.”27    Id.

                              IV. CONCLUSION

             In sum, the language, structure, and legislative

history of the holdover provisions in HRS §§ 26-34(b) and 269-

2(a) do not evince an intention to limit the governor’s

authority to make interim appointments upon the expiration of a

PUC commisioner’s term if the senate is not in session, and the

statutes would be highly suspect as a constitutional matter if

they sought to achieve this outcome.         We therefore hold that a

     27
            It is noted that the Senate unanimously confirmed Gorak’s
successor, James P. Griffin, who was also appointed by Governor Ige pursuant
to the interim appointment power. If no vacancy existed at the time Governor
Ige appointed Gorak, it would follow that no vacancy existed at the time
Governor Ige appointed Griffin because Champley, Gorak’s predecessor, neither
relinquished office nor reached either of the statutory limits that may be
applicable to the length of his holdover service. See supra note 19. It is
also noted that the Senate did not participate in this appeal.




                                     40
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


vacancy existed upon the expiration of Champley’s term as PUC

commissioner, and Governor Ige was thus entitled to appoint

Gorak on an interim basis pursuant to article V, section 6 of

the Hawai‘i Constitution.28      Accordingly, the judgment of the

circuit court is affirmed.

Harold Bronstein                          /s/ Paula A. Nakayama
for appellant
                                          /s/ Sabrina S. McKenna
Deirdre Marie-Iha
for appellee                              /s/ Richard W. Pollack

                                          /s/ Michael D. Wilson




     28
            Given this disposition, we need not address the circuit court’s
dismissal of Morita’s claim for declaratory relief based on a lack of
standing.




                                     41